         Case 1:18-cv-05659-BCM Document 70 Filed 03/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         3/25/2021
 JULIE SMALL,
                Plaintiff,
                                                    18-CV-5659 (BCM)
        -against-
 MERRICK B. GARLAND, Attorney General               ORDER
 of the United States,
                Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The Clerk of Court is respectfully requested to substitute Merrick B. Garland for defendant

William P. Barr pursuant to Fed. R. Civ. P. 25(d) and to amend the caption of this case accordingly.

Dated: New York, New York
       March 25, 2021
                                                     SO ORDERED



                                                     ________________________________
                                                     BARBARA MOSES
                                                     United States Magistrate Judge
